 



Exhibit 10. 42

OXiGENE, Inc.
Named Executive Officers Compensation Arrangements

     The following are our named executive officers. Their annual salaries and
bonus for 2004 were as follows:

              Named Executive Officer   Position   2004 Salary

Frederick W. Driscoll

 

President and Chief Executive Officer

 

$

365,000

 

David Chaplin

 

Chief Scientific Officer and Head of Research and Development

 

$

365,000

 

Scott Young

 

Chief Operating Officer

 

$

220,000

 

James B. Murphy (1)

 

Vice President and Chief Financial Officer

 

$

200,000

 

(1) Mr. Murphy began employment with the Company on February 23, 2004. The
amount in the table above represents his annual salary and bonus for 2004 and
not the amount actually paid in 2004.

